HOBSON, Judge.
An unemployment compensation appeals referee held that Murial H. Furlott, the petitioner, voluntarily left her employment with the law firm of Fox & Rahter, without good cause attributed to the employer. The referee found that Furlott was not, therefore, entitled to receive unemployment compensation benefits. Upon review, the unemployment appeals commission affirmed the referee and adopted his decision. Because we find the decision is not supported by competent substantial evidence, we grant Furlott’s petition for review and remand this case with directions to enter an order allowing Furlott’s claim.
The referee’s decision was based upon findings that Furlott had left her employer for personal reasons and that there was continued work available for Furlott with her employer. The uncontroverted evidence, however, establishes that Furlott was the personal secretary of Ronald E. Fox, the senior partner in Fox & Rahter. Fox decided to withdraw from the firm, and a meeting was held between Fox, Fur-lott, and J. Richard Rahter, the remaining partner. During this meeting it was established that Fox was leaving the firm. Rahter, as the remaining partner, advised Furlott that the sooner she left the better. Additionally, during the examination of Rahter by the referee, the referee questioned Rahter as to whether there was work available for Furlott. Rahter did not directly answer the question, but simply stated that he “would not have kept her.”
There is no support in the record for the referee’s decision. To the contrary, the evidence clearly establishes that Furlott is entitled to unemployment compensation benefits. We grant Furlott’s petition for review and set aside the order of the commission. The case is remanded with directions to enter an order allowing the benefits.
GRIMES, C. J., and OTT, J., concur.